DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s previous amendments filed on 8/28/2020 to claims 1-20 are acknowledged by the examiner.
Claims 1-20 are pending.
Claims 1-20 are examined.

Response to Arguments
Applicant’s amendments to claim 1, 12, and 18 filed on 8/28/2020 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1, 12, and 18. Therefore, Applicant’s arguments with respect to claims 1, 6-9 have been considered but are moot in view if the new grounds of rejection laid out below. However, the primary of Rogers remains relevant, because Rogers discloses most of the structural limitations in Claims 1, 12, and 18. Examiner notes that some of the structural features such as the adjustment members and sheathes have been given a different interpretation in light of the newly added, further limiting limitations which have changed the scope of the claims. Furthermore, the Collins teaching reference still remains relevant to claims 1 and 18 because Collins continues to teach the spring portion and the newly added limitation of the tongue. Additionally, examiner continues to rely on the Sullivan teaching reference for teaching the palate portion. New teaching references Liou, Handson, and Van Der Kerken are used to teach the newly added limitations in the current rejection down below. New teaching reference Liou teaches the hook; New 

Regarding the arguments made in the limitation of claim 1 in the first four paragraphs in the “Section 103 Rejections” of the applicants remarks on pg. 13 of 17, these limitation are newly added limitations and were not previously examiner. However the examiner has provided a rejection for the limitation in the rejection down below. 

Applicant argues that 103 rejection made in claim 1 and 18 to the limitation, now amended to read as, “wherein each of the connectors is adapted to couple the first bite plate and the second bite plate such that movement in a lateral and a longitudinal direction is allowed by the spring of each of the connectors” is not taught by Rogers in view of Collins. Applicant further argues that Collins is not to analogous art and teaches away from Rogers. Lastly applicant argues respectfully that the examiner’s office action is using the applicant’s claims and specification as a roadmap, which is impermissible as the applicant believes that hindsight was being used and speculates this based on the examiner’s motivation stated in the office action for claim 1 “in order to allow for normal jaw movement while speaking or talking thus providing enhance comfort to the patient” as it is talked about as well in the applicant’s specification in paragraphs 76,77, and 81-83. Applicant’s arguments are acknowledged by the examiner but are not persuasive. Firstly, the limitation is newly amended and have changed the scope of the claim and was not previously examiner as it is now; however, the examiner has provided the rejection for the claim in the new rejection below. Secondly, examiner contends that Collins is in fact analogous art and that Collins does not teach away from the invention of Rogers. The device of Rogers is a device used for adjusting the mandible of the user (see Abstract; Rogers) that piggybacks on technology and medical practices well known in the art of orthodontics as a being a Herbst appliance. The invention of Collins is During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:   The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).). 
With that being said, the examiner contends that hind sight was used to reject claim 1 with Rogers in view of Collins using the applicant’s specification paragraphs 76,77, and 81-83. Examiner acknowledges that paragraphs 76,76, and 81-83 disclose the motivation in question; However, the examiner notes that the examiner’s motivation statement in the prior office action referred specifically to Col 3, lines 33-35 of Collins (see page 14 of 02/28/2020 office action, the paragraph prior to the start of rejection to claim 2). The examiner’s motivational statement was taken directly from said passage of Collins where the passage reads: “The device may be used for advancement of the mandible and/or for distalization of molars. The double helical loops allow for normal jaw movement while speaking or eating and thus provide for patient comfort.”. Thus, the examiner concludes that no hind sight was used for the rejection of claim 1 in the prior office action and that the rejection is not impermissible. Additionally in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues regarding the examiner’s rejection to the limitation “each adjustment member comprises: a spine” and “a plurality of protrusions extending from at least one side of the spine, wherein one or more of the plurality of protrusions are curved towards the spine.” in claim 12 and requests that the examiner remove this rejection or provide more detail to this rejection. Applicant arguments are acknowledged by the examiner and examiner will provide further explanation for purposes of compact 

Applicant argues the new newly added limitations to claim 12 in regards to further defining the spring section to overcome Rogers and Collins. Applicant arguments are acknowledged by the examiner but are persuasive in overcoming Collins teaching reference; however, primary reference Rogers remains as the primary reference.  Examiner relies on new teaching reference Van Der Kerken to teach the new added limitations in claim 12 as seen in the new rejection below.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1-8, 10-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2014/0230829 A1), in view of Collins (US 5,645,423), in view of Liou (US 6,273,713 B1), in view of Hanson (US 5,120,218).

Regarding claim 1, Rogers discloses a dental appliance (100, see Fig 2A) comprising: 
a first bite plate (20, See Fig 2A), wherein the first plate comprises: 
an inner surface (the inner surface of 20, see Fig 2A) adapted to receive one or more upper teeth (20 is adapted to receive the users upper teeth; see [0080], “Upper dental member 20 thus includes a cavity or seating 22 which is formed to and receives the individuals upper teeth.”); 
an outer surface (the outer peripheral surface of 20, see Fig 2A); and 
at least one adjustment member (150,40 see Fig 2A and 2E) disposed at least partially on an outer surface of the first plate (150,40 is disposed on the outer peripheral surface of 20 when assembled and is thus considered as being at least partially on an outer surface of the first plate 20, see Fig 2A), wherein each adjustment member (150,40 on the left and right sides of 20) comprises: 
an opening disposed at least partially through the adjustment member (158,152, and 42,44,44a,46 of 150,40 are openings disposed at least partially through adjustment member 150,40, see Fig 2A and  2E); and 
more than one gap (the openings form open gaps 44 and 46 along 42 of 150,40 and open gaps 152 and 158 of 150 of 150,40 on the left and right sides of 20, see Fig 2A and 2E), wherein each gap of the more than one gap comprises a lock position (the open gaps 44 and 46 and 152 are capable of receiving 50 to form a lock positon when 150 and 40 are joined together when fully assembled, see Fig 
a second bite plate (30, see Fig 2A), wherein the second plate comprises: 
an inner surface (the inner surface of 30, [0080]) adapted to receive one or more lower teeth (30 is adapted to receive the users lower teeth; see [0080], “Lower dental member 30 includes a similar cavity or seating (not shown in FIGS. 1A through 1C) which is formed to and receives the individuals lower teeth.”); 
an outer surface (the outer peripheral surface of 30, see Fig 2A); 
at least one sheath (passage 138 of 130,40 forms a sheath, see Figs 2H, 2A, and 2E) disposed at least partially on an outer surface of the second plate (132 is part of 130 which is connects with 44,44a,46 along 40 on the outer peripheral surface of 30 when assembled and is thus considered as being disposed at least partially on an outer surface of the second plate, see Fig 2A and 2E); and 
at least one connector (120, see Fig 2A and 2F), wherein each connector of the at least one connector comprises: 
a first arm (176 of 170, see Fig 2A and 2F), wherein the first arm comprises a lock (treaded section 178 of 176 is treaded and locks in threaded section 160 of opening 158 of adjustment member 150,40 when the device is assembled, see Fig 2A and 2E; [0091]), and wherein at least a portion of the first arm is received in the opening of one of the adjustment members (first arm 176 is received into the opening 158 of adjustment members 150,40 when the device is assembled, see Fig 2E and 2A; [0091]), and wherein the lock (178) is adapted to couple with a portion of the adjustment member proximate one of the more than one gaps (treaded section/lock 178 of 176 is treaded and is adapted to couple with threaded section 160 of opening 158 of adjustment member 150,40 when the device is assembled where 150,40 are proximate one of the more than one gaps formed between 44 and 46 along 42 of (the peripheries of each of the gaps that are formed between 44 and 46 along 42 of 150,40 comprises a lock position that helps retain 50 when 50 is received to lock 150,40) via 50; see Fig 2A, 2E, 1B, 1C);
retain the first arm in one of the lock positions of one of the adjustment members (50 locks 150,40 and 44,44a,46 into place when the device is assembled, see Fig 2A), and wherein the dental appliance is adapted to anteriorly move a position of a mandible of a user when the lock of the first arm is retained in at least one of the positions of one of the adjustment member (lock 178 of first arm 176 of 170 is retained in 158 via 160 of adjustment member 150,40 when the device is in use where the device is used for the advancement of the mandible; see Fig 2A and 2E and [0007], “Force may be applied to the mandible of the patient via at least one of a plurality of different mechanisms via attachment of a component of the mechanism to at least one of the posterior mounting structures.”);
a second arm (172 of 170, see Fig 2A and 2F), and wherein at least a portion of the second arm is received in one of the sheaths (172 of 170 is received in one of the sheaths 138 of 130 when the device is assembled, see Fig 2A,E,F; [0089]); and 
a portion (170, see Fig 2A and 2F) disposed between the first arm and the second arm (170 is seen disposed between 176 and 172, see Figs 2A and 2F); 
wherein each of the connectors (120) is adapted to couple the first plate and the second plate (120 are adapted couple to 20 and 30 via 50 when assembled, see Fig 2A) such that movement in a lateral and longitudinal direction is allowed by each of the connectors (100 is capable of allowing movement in a lateral and longitudinal movement relative to 120 when the device is assembled and in use).  

Collins teaches of an analogous device (1, see Fig 4) with an analogous connector (2,3,4a,4b,5a,5b, see Figs 1-4) having an analogous first arm (5a, see Fig 1 and 4), an analogous second arm (5b, see Fig 1 and 4), and an analogous sheath (8b, see Fig 4; Col 3, lines 2-7), wherein the connector (2,3,4a,4b,5a,5b, see Figs 1-4) having a spring portion (4a and 4b, see Fig 4) disposed between the first arm (5a, see Fig 1 and 4) and the second arm (5b, see Fig 1 and 4) (4a,4b are disposed between 5a and 5b, see Fig 4) and wherein lateral and longitudinal movement is allowed by the spring of each of the connectors (4a,4b is capable of allowing lateral and longitudinal movement relative to 2 when the device is assembled and in use; Col 3, lines 33-35) for the purpose of allowing for normal jaw movement while speaking or talking thus providing enhanced comfort to the patient (Col 3, lines 33-35). Collins additionally teaches wherein the at least one sheath (8b, see Fig 4; Col 3, lines 2-7) comprising a deformable tongue (A, see annotated Fig 4; Col 3, lines 21-24; A are metallic crimpable adjustable stops and are thus considered as being a deformable tongue)(the examiner is interpreting the term “tongue” to be defined as “something resembling an animal's tongue in being elongated and fastened at one end only” as referred to by the Merriam-Webster’s dictionary definition) for the purpose of keeping second arm (5b) from becoming undone when the device is in use thus enhancing the securement of the second arm (see annotated Fig 4 and Col 3, lines 21-24).

    PNG
    media_image1.png
    792
    783
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the portion disposed between the first arm and the second arm disclosed by Rogers with the spring portion as taught by Collins in order to allow for normal jaw movement while speaking or talking thus providing enhanced comfort to the patient (Col 3, lines 33-35); and that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one sheath disclosed by Rogers to further comprise having the deformable tongue as taught by Collins in order to prevent the second arm from becoming undone from the at least one sheath when the device is in use thus enhancing the securement of the second arm (see annotated Fig 4 and Col 3, lines 21-24).
	Rogers in view of Collins discloses the device above.
	Rogers in view of Collins do not explicitly disclose wherein the lock of the first arm comprises a hook.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first arm of modified connector disclosed by Rogers in view of Collins to have a bent first end having a hook shape as taught by Liou in order to prevent the first arm from becoming undone when the device is in use thus enhancing the securement of the first arm (see Fig 3 and 4, Col 3, lines 32-36). 
	For purposes of clarity, the modified first arm (modified Rogers as modified by Liou) further discloses wherein the hook of the lock (82 of Liou) is adapted to couple with a portion of the adjustment member proximate one of the more than one gaps (82 of Liou is capable of being adapted to couple with a portion of adjustment member 150,40 when 82 of Liou is bent around 150,40; where 150,40 are proximate one of the more than one gaps formed between 44 and 46 along 42 of 150,40 , see Fig 2A and 2E of Rogers; the modified Rogers as modified by Liou) 
	Rogers in view of Collins in view of Liou discloses the invention above.
	Rogers in view of Collins in view of Liou is silent wherein the second arm comprises a stop, wherein the stop comprises a diameter greater than a diameter of the second arm.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second arm disclosed by Rogers in view Collins in view of Liou to include the stop disclosed by Hanson in order to further prevent the second arm from coming loose (Fig 21, Col 9, lines 49-65 and Col 10, lines 6-8), thus further enhancing the securement of the spring potion when the device is in use.
	Rogers in view of Collins in view of Liou in view of Hanson discloses the invention above.
	For purposes of clarity, the modified Rogers further discloses wherein the tongue (A, see annotated Fig 4; Collins) of the one of the sheaths (8b, see Fig 4; Col 3, lines 2-7; Collins) is deformable (A are deformable as they are cripmable; Col 3, lines 21-24; Collins) to inhibit the stop (82;Handson) of the second arm from releasing from the one of the sheaths (As combined, the second arm (Rogers as modified by Collins in view of Liou as modified by Hanson) A of Collins is designed to be crimpable about second arm (5b; Collins) and is capable of preventing the stop 82 of Hanson from releasing from the one of the sheaths (130; Rogers) when the device is in use).

Regarding claim 2, the modified Rogers disclose the dental appliance of claim 1. 
As combined, the modified Rogers further disclose wherein at least one of the adjustment members is disposed on a facial surface of the first bite plate (150,40 of 20 is seen disposed on the facial 

Regarding claim 3, the modified Rogers disclose the dental appliance of claim 1.
As combined, the modified Rogers further disclose wherein the dental appliance comprises two adjustment members (100 has two 150,40 on 20, see Fig 2A; Rogers) and two sheaths (100 has two sheaths 130,40 on 30, see Fig 2A; Rogers), wherein the attachment members are disposed on opposing sides of the first bite plate (100 has two 150,40 on opposing sides of 20, see Fig 2A; Rogers), and wherein the sheaths are disposed on opposing sides of the second bite plate (100 has two sheaths 130,40 on opposing sides of 30, see Fig 2A; Rogers).

	
Regarding claim 4, the modified Rogers disclose the dental appliance of claim 1. 
As combined, Collins further discloses wherein the spring portion of each connector of the at least one connector comprises at least one loop (4a,4b of 2 comprises of at least one loop as seen in Fig 4; Collins).  

Regarding claim 5, the modified Rogers disclose the dental appliance of claim 1.
As combined, Collins further disclose wherein the spring portion of each connector of the at least one connector (2,3,4a,4b of 2,3,4a,4b,5a,5b; Collins) comprise two loops (4a and 4b, see Fig 4; Collins) wherein one of the loops of the spring portion is disposed closer to the first bite plate than the other loop of the spring portion (4a of 2 is disposed closer to 20 than 4b of 2 when assembled; Rogers as modified by Collins)

Regarding claim 6, the modified Rogers disclose the dental appliance of claim 1. 
As combined, Rogers further discloses wherein the inner surface of the first bite plate is configured to have approximately corresponding shape to the one or more upper teeth disposed in the first bite plate such that the first bite plate is frictionally retained in a palate of a user ([0080] Rogers; the first bite plate and inner surface is molded to fit the users upper teeth); and wherein the inner surface of the second bite plate is configured to have approximately corresponding shape to receive the one or more lower teeth disposed in the second bite plate such that the second bite plate is frictionally retained in the palate of the user ([0080] Rogers; the second bite plate and inner surface is molded to fit the users lower teeth)

Regarding claim 7, the modified Rogers discloses the dental appliance of claim 1. 
As combined, Rogers further disclose wherein the inner surface of the first bite plate is configured to fit a predetermined range of users; and wherein the inner surface of the second bite plate is configured to fit the predetermined range of users ([0080], Rogers; the upper and lower bite plates and their respective inner surfaces are molded to fit the users teeth and are thus considered as being capable of fitting multiple users with different sized and shaped mouths).  

Regarding claim 8, the modified Rogers discloses the dental appliance of claim 1. 
As combined, Rogers further discloses wherein the first bite plate includes a lingual side (the inner-side surface of the 20 that faces the tongue of the user when in use; Rogers) and a facial side (the outer-surface side of 20 that are nearest to the cheeks of the user when in use, also sometimes referred to as the buccal surface; Rogers) extending from an occlusal side of the first bite plate (the inner-side surface and the outer-surface of 20 extends upwards from the occlusal side of 20 to conform with the users upper teeth; [0080], Rogers); and wherein the second bite plate includes a lingual side (the inner-

Regarding claim 10, the modified Rogers disclose the dental appliance of claim 1. 
	The modified Rogers further disclose wherein the adjustment member (150,40; Rogers) comprises: a spine (42 of 150,40, see Fig 2A; Rogers); a plurality of protrusions extending from the spine (44,50 extend from 42 of 150,40, and 150 of 150,40 on the left and right sides of 20 extends from spine 42 see Fig 2A; Rogers) such that gaps are disposed between adjacent protrusions (open gaps 44 and 46 of spine 42 and open gaps 158 of 150 on the left and right sides of 20 are disposed between adjacent protrusions 44,50 and 150 of 150,40 respectfully, see Fig 2A and 2E; Rogers), and wherein the more than one lock position of the adjustment member (the open gaps 44 and 46 and 152 are capable of receiving 50 to form a lock positon when 150 and 40 are joined together when fully assembled, see Fig 2A, 2E, 1B, 1C; and open gaps 158 of the left and right sides of 20 are capable of receiving hook 82 of Liou to form a lock position where 82 is bent about 150 and joined together when fully assembled; the modified Rogers) comprises a position when one of the locks (hook 82 of Liou; the modified Rogers) of one of the first arms (first arms 5a of Collins; the modified Rogers) is disposed at least partially in one of the gaps (hook 82 as modified to be part of the first arms 5a is capable of being disposed partially in one of the open gaps 158 of 150,40 on the left and right sides of 20 as 82 is bent about 150 of adjustment member 150,40 when the device is assembled and in use; Rogers as modified by Collins  as further modified by Liou)
	 
Regarding claim 11, the modified Rogers disclose the dental appliance of claim 10. 
As combined, Rogers further disclose wherein one or more of the protrusions (44,50 extend from 42 of 150,40, and 150 of 150,40 on the left and right sides of 20 extends from spine 42 see Fig 2A; Rogers) are curved towards the inner surface of the first bite plate (beveled head 58 of 50 disposed on the left and rights sides of first bite 20 as seen in Fig 1C and 2B are curved and are curved relative towards the inner surface of the first bite plate 20 when the device is assembled, see Figs 1C and 2B).

Regarding claim 18, Rogers discloses a method of treating snoring comprising: 
 disposing a dental appliance in a mouth of a user such that a mandible of the user is moved forward to a first position (the device, 100, is used for the advancement of the mandible; [0007], “Force may be applied to the mandible of the patient via at least one of a plurality of different mechanisms via attachment of a component of the mechanism to at least one of the posterior mounting structures.”), wherein the first position moves the mandible closer to an anterior side of the user than the position of the mandible when the dental appliance is not disposed in the mouth of the user (100 is capable of being in a first position of moving the mandible closer to the anterior side of the user than the position of the mandible when the dental appliance is not disposed in the mouth of the user via the mechanisms provided; [0007], “Force may be applied to the mandible of the patient via at least one of a plurality of different mechanisms via attachment of a component of the mechanism to at least one of the posterior mounting structures.”), wherein the dental appliance comprises: 
a first bite plate (20, See Fig 2A), wherein the first plate comprises: 
an inner surface (the inner surface of 20, see Fig 2A) adapted to receive one or more upper teeth (20 is adapted to receive the users upper teeth; see [0080], “Upper dental member 20 thus includes a cavity or seating 22 which is formed to and receives the individuals upper teeth.”); 
an outer surface (the outer peripheral surface of 20, see Fig 2A);

and wherein each adjustment member (150,40 on the left and right sides of 20) comprises:
an opening disposed at least partially through the adjustment member (158,152, and 42,44,44a,46 of 150,40 are openings disposed at least partially through adjustment member 150,40, see Fig 2A and  2E); and 
more than one lock position (the open gaps 44 and 46 and 152 are capable of receiving 50 to form a lock positon when 150 and 40 are joined together when fully assembled, see Fig 2A, 2E, 1B, 1C; and open gaps 158 of the left and right sides of 20 are capable of receiving 176 to form a lock position where 170 and 150 are joined together when fully assembled, see Figs 2A, 2E, 2F, and 2H) (the lock position is being interpreted as when the device is fully assembled as seen in Fig 2A), wherein each lock position comprises a gap in the adjustment member (the openings form open gaps 44 and 46 along 42 of 150,40 and open gaps 152 and 158 of 150 of 150,40 on the left and right sides of 20, see Fig 2A and 2E); 
a second bite plate (30, see Fig 2A), wherein the second plate comprises: 
an inner surface (the inner surface of 30, [0080]) adapted to receive one or more lower teeth (30 is adapted to receive the users lower teeth; see [0080], “Lower dental member 30 includes a similar cavity or seating (not shown in FIGS. 1A through 1C) which is formed to and receives the individuals lower teeth.”); 

two sheaths (passage 138 of 130,40 on the left and right sides of 30 forms a sheath, see Figs 2H, 2A, and 2E) disposed at least partially on an outer surface of the second bite plate (138 of 130,40 on the left and right sides of 30 are disposed on the outer peripheral surface of 30 when assembled, see Fig 2A), wherein one of the sheaths is disposed on a first side of the second bite plate (138 of 130,40 of 30 on the left side of 30 when 100 is placed in the users mouth, see Fig 2A), and wherein the other sheath is disposed on a second opposing side of the second bite plate (138 of 130,40 of 30 on the right side of 30 when 100 is placed in the users mouth, see Fig 2A); and 
two connectors (120 on the left and right sides of 100, see Fig 2A and 2F), wherein each connector comprises: 
a first arm (176 of 170, see Fig 2A and 2F), wherein the first arm comprises a lock (treaded section 178 of 176 is treaded and locks in threaded section 160 of opening 158 of adjustment member 150,40 when the device is assembled, see Fig 2A and 2E; [0091]), and wherein at least a portion of the first arm is received in the opening of one of the adjustment members (first arm 176 is received into the opening 158 of adjustment members 150,40 when the device is assembled, see Fig 2E and 2A; [0091]), and wherein the lock (178) is adapted to couple with a portion of the adjustment member proximate one of the gaps to retain the first arm in at least one of the gaps of the adjustment members (treaded section/lock 178 of 176 is treaded and is adapted to couple with threaded section 160 of opening 158 of adjustment member 150,40 when the device is assembled where 150,40 are proximate one of the more than one gaps formed between 44 and 46 along 42 of 150,40 , see Fig 2A and 2E; [0091]), and wherein the dental appliance is adapted to anteriorly move a position of a mandible of a user when the lock of the first arm is retained in one of the positions of one of the adjustment member (lock 178 of first arm 176 of 170 is retained in 158 via 160 of adjustment member 150,40 when the device is in use where the device is used for the advancement of the mandible; see Fig 2A and 2E and [0007], “Force may be applied to the mandible of the patient via at least one of a plurality of different mechanisms via attachment of a component of the mechanism to at least one of the posterior mounting structures.”);
a second arm (172 of 170, see Fig 2A and 2F), and wherein at least a portion of the second arm is received in one of the sheaths (172 of 170 is received in one of the sheaths 138 of 130 when the device is assembled, see Fig 2A,E,F; [0089]); and 
a portion (170, see Fig 2A and 2F) disposed between the first arm and the second arm (170 is seen disposed between 176 and 172, see Figs 2A and 2F); 
wherein each of the connectors (120) is adapted to couple the first plate and the second plate (120 are adapted couple to 20 and 30 via 50 when assembled, see Fig 2A) such that lateral and longitudinal movement is allowed by each of the connectors (100 is capable of allowing movement in a lateral and longitudinal movement relative to 120 when the device is assembled and in use).
Although Rogers discloses of a portion disposed between the first arm and the second arm (170 is seen disposed between 176 and 172, see Figs 2A and 2F), Rogers is silent wherein the portion is a spring portion and wherein lateral and longitudinal movement is allowed by the spring of each of the connectors; allowing the user to move the mandible laterally and longitudinally when the user applies a force to the mandible; returning to a position where the mandible is extended forward to the first position when the force is removed; and wherein each of the two sheaths comprises a deformable tongue.  
Collins teaches of an analogous device (1, see Fig 4) with an analogous connector (2,3,4a,4b,5a,5b, see Figs 1-4) having an analogous first arm (5a, see Fig 1 and 4), an analogous second arm (5b, see Fig 1 and 4), and an analogous sheath (8b, see Fig 4; Col 3, lines 2-7), wherein the connector (2,3,4a,4b,5a,5b, see Figs 1-4) having a spring portion (4a and 4b, see Fig 4) disposed between the first arm (5a, see Fig 1 and 4) and the second arm (5b, see Fig 1 and 4) (4a,4b are disposed between 5a and 5b, see Fig 4) and wherein lateral and longitudinal movement is allowed by the spring of each of 4a,4b is capable of allowing lateral and longitudinal movement relative to 2 when the device is assembled and in use) allowing the user to move the mandible in a laterally and longitudinally direction when the user applies a force to the mandible (4a,4b is capable of allowing lateral and longitudinal movement relative to 2 when the user applies a force to the mandible when the device is assembled and in use); and returning to a position where the mandible is extended forward to the first position when the force is removed (4a,4b is a spring portion and is thus capable of returning to a position when the mandibible is extended forward to the first position when the force is removed) for the purpose of allowing for normal jaw movement while speaking or talking thus providing enhanced comfort to the patient (Col 3, lines 33-35). Collins additionally teaches wherein each of the two sheaths (8b of the left and right sides of the mouth, see Fig 4; Col 3, lines 2-7) comprises a deformable tongue (A, see annotated Fig 4; Col 3, lines 21-24; A are metallic crimpable adjustable stops and are thus considered as being a deformable tongue)(the examiner is interpreting the term “tongue” to be defined as “something resembling an animal's tongue in being elongated and fastened at one end only” as referred to by the Merriam-Webster’s dictionary definition) for the purpose of keeping second arm (5b) from becoming undone when the device is in use thus enhancing the securement of the second arm (see annotated Fig 4 and Col 3, lines 21-24).

    PNG
    media_image1.png
    792
    783
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the portion disposed between the first arm and the second arm disclosed by Rogers with the spring portion as taught by Collins in order to allow for normal jaw movement while speaking or talking thus providing enhanced comfort to the patient (Col 3, lines 33-35); and that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one sheath disclosed by Rogers to further comprise having the deformable tongue as taught by Collins in order to prevent the second arm from becoming undone from the at least one sheath when the device is in use thus enhancing the securement of the second arm (see annotated Fig 4 and Col 3, lines 21-24).
Rogers in view of Collins discloses the device above.
	Rogers in view of Collins do not explicitly disclose wherein the lock of the first arm comprises a hook.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first arm of modified connector disclosed by Rogers in view of Collins to have a bent first end having a hook shape as taught by Liou in order to prevent the first arm from becoming undone when the device is in use thus enhancing the securement of the first arm (see Fig 3 and 4, Col 3, lines 32-36). 
	For purposes of clarity, the modified first arm (modified Rogers as modified by Liou) further discloses wherein the hook of the lock (82 of Liou) is adapted to couple with a portion of the adjustment member proximate one of the more than one gaps (82 of Liou is capable of being adapted to couple with a portion of adjustment member 150,40 when 82 of Liou is bent around 150,40; where 150,40 are proximate one of the more than one gaps formed between 44 and 46 along 42 of 150,40 , see Fig 2A and 2E of Rogers; the modified Rogers as modified by Liou) 
	Rogers in view of Collins in view of Liou discloses the invention above.
	Rogers in view of Collins in view of Liou is silent wherein the second arm comprises a stop, wherein the stop comprises a diameter greater than a diameter of the second arm.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second arm disclosed by Rogers in view Collins in view of Liou to include the stop disclosed by Hanson in order to further prevent the second arm from coming loose (Fig 21, Col 9, lines 49-65 and Col 10, lines 6-8), thus further enhancing the securement of the spring potion when the device is in use.
	Rogers in view of Collins in view of Liou in view of Hanson discloses the invention above.
For purposes of clarity, the modified Rogers further discloses wherein the tongue (A, see annotated Fig 4; Collins) of the one of the sheaths (8b, see Fig 4; Col 3, lines 2-7; Collins) is deformable (A are deformable as they are cripmable; Col 3, lines 21-24; Collins) to inhibit the stop (82;Handson) of the second arm from releasing from the one of the sheaths (As combined, the second arm (Rogers as modified by Collins in view of Liou as modified by Hanson) A of Collins is designed to be crimpable about second arm (5b; Collins) and is capable of preventing the stop 82 of Hanson from releasing from the one of the sheaths (130; Rogers) when the device is in use).

Regarding claim 19, the modified Rogers disclose the method of claim 18.
The modified Rogers further disclose the method further comprising adjusting the position of the mandible of the user from the first position to a second position (4a,4b is a spring portion and is thus capable of adjusting the position of the mandible between a fist position (when a force is applied) and a second position (when a force is not applied)), wherein the second position positions the mandible of the user closer to the anterior side of the user than the first position (4a,4b is capable of having the second position being the position when the mandible of the user is closer to the anterior side of the user than compared the first position by adjusting 50 with 150 onto a different 44,44a,46 of 40 of 20 to increase a force thereby having the second position more closer to the anterior side of the user compared to the first position), and wherein adjusting position comprises: 
unlocking the locks on each of the first arms from a first gap of each of the attachment members (hook 82 of first arm 5a is capable of detaching from 150 of 150,40 when adjustment is needed (the modified Rogers) and 50 is capable of unlocking the locks on each of 150 of 150,40 from 44,44a,46 of 40 which includes the areas between 44,44a,46 of 40, see Fig 2A and 2E), anteriorly moving the first arm to retain each of the locks in a second gap that is more anteriorly positioned than the first gap (150 is capable of retaining first arm 5a via hook 82 (the modified Rogers) and 150 is capable of moving anteriorly to 44,44a,46 of 40 which includes the areas between 44,44a,46 of 40 that is more anteriorly positioned than the initial 44,44a,46 of 40 which includes the areas between 44,44a,46 of 40, see Fig 2A; Rogers).  

Regarding claim 20, the modified Rogers disclose the method of claim 18.
The modified Rogers further discloses wherein a breathing airway is increased in the user when the dental appliance is disposed in the mouth of a user (100 is capable of moving the mandible of a user and is thus capable of, increasing the breathing airway when 100 is assembled and in use, see Fig 2A; [0007], “Force may be applied to the mandible of the patient via at least one of a plurality of different mechanisms via attachment of a component of the mechanism to at least one of the posterior mounting structures.”; Rogers).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2014/0230829 A1), in view of Collins (US 5,645,423), in view of Liou (US 6,273,713 B1), in view of Hanson (US 5,120,218) in further view of Sullivan (US Patent No. 5,584,687).

Regarding claim 9, the modified Rodgers disclose the dental appliance of claim 1. 
The modified Rogers is silent wherein the first bite plate includes a palate portion, and wherein the palate portion has a curvature approximately the same as a palate of a user.
Sullivan teaches of an analogous first bite plate (70, see Fig 2) wherein the first bite plate includes a palate portion (86, see Fig 2), and wherein the palate portion has a curvature approximately the same as a palate of a user (Col 3, lines 26-30, see Fig 2,3,4) for the purpose of further enhancing securement of the upper bite plate when in use (Col 1, lines 48-53).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first bite plate of Rogers in view of Collins to have a palate portion as taught by Sullivan in order to provide further enhanced securement of the upper bite plate when in use (Col 1, lines 48-53).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2014/0230829 A1), in view of Van Der Kerken (US 8,047,845 B2), in view of Liou (US 6,273,713 B1).

Regarding claim 12, Rogers discloses a dental appliance comprising: 
at least one adjustment member (150,40 of 20, see Fig 2A) coupleable to one or more upper teeth of a user (150,40 of 20 are coupleable to the upper teeth via 20, see Fig 2A and [0090]), wherein each adjustment member (150,40) comprises:

a plurality of protrusions extending from at least one side of the spine (44,50 extend from 42 of 150,40, and 150 of 150,40 on the left and right sides of 20 extends from spine 42 see Fig 2A), wherein one or more of the plurality of protrusions are curved towards the spine (beveled head 58 of 50 disposed on the left and rights sides of first bite 20 as seen in Fig 1C and 2B are curved and are curved relative towards the spine 42 of the first bite plate 20 when the device is assembled, see Figs 1C and 2B); 
gaps disposed between one or more of the adjacent protrusions of the plurality of protrusions (open gaps 44 and 46 of spine 42 and open gaps 158 of 150 on the left and right sides of 20 are disposed between adjacent protrusions 44,50 and 150 of 150,40 respectfully, see Fig 2A and 2E; Rogers), wherein each gap corresponds to a lock position (the open gaps 44 and 46 and 152 are capable of receiving 50 to form a lock positon when 150 and 40 are joined together when fully assembled, see Fig 2A, 2E, 1B, 1C; and open gaps 158 of the left and right sides of 20 are capable of receiving 176 to form a lock position where 170 and 150 are joined together when fully assembled, see Figs 2A, 2E, 2F, and 2H) (the lock position is being interpreted as when the device is fully assembled as seen in Fig 2A)(the examiner is interpreting the term “corresponding” as “to be equivalent or parallel” as defined by the Merriam-Webster dictionary definition); 
at least one connector (170 of 120, see Fig 2A and 2F) comprising: a first arm (176 of 170, see Fig 2A and 2F) extending from a section (176 extends from upper section of 170, see Fig 2A and 2F); a second arm (172 of 170, see Fig 2A and 2F) extending from the section (176 extends from lower section 170, see Fig 2A and 2F); 
wherein the at least one connector (170 of 120, see Fig 2A) is coupled to one or more of the upper teeth via the at least one adjustment member (170 of 120 is coupled to 150,40 of 20 via 178 of first arm 176 of 170 that is retained in 158 via 160 of adjustment member 150,40 where 150,40 is coupled to upper bite plate 20 via 44,50 where 20 is configured to couple to the upper teeth, see Fig 2A 
Although Rogers discloses the at least one connector, Rogers is silent wherein the at least one connector comprising a wire, wherein the wire comprises a first arm extending from a spring section of the wire, a second arm extending from the spring section of the wire; and the spring section of the wire comprises an upper loop and a lower loop, wherein the upper loop is disposed at least partially above the lower loop, and wherein the first arm extends from the upper loop and the second arm extends from the lower loop in a same direction.
Van Der Kerken teaches of an analogous oral device used in the art of dentistry (see Figs 1,4,5 and Abstract) at least one connector (1, see Figs 1,4-5) comprising a wire (5, see Figs 1-5; Col 3, lines 27-28), wherein the wire comprises a first arm (2, see Fig 1; Col 2, lines 18-20) extending from a spring section of the wire (2 extends from 5 , see Fig 1; Col 2, lines 18-20), a second arm (3, see Fig 1; Col 2, lines 18-20) extending from the spring section of the wire (3 extends from 5 , see Fig 1; Col 2, lines 18-20); and the spring section of the wire (5) comprises an upper loop (6,17, see Figs 1 and 2; Col 3, lines 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector disclosed by Rogers with the connector as taught by Van Der Kerken, in order to enhance the overall stability of the device by creating an outwards force against the users maxilla and mandible such that the device is better able to remain in the users mouth or become loose when in use (Col 4, lines 46-54 and Col 4, lines 23-34). 
Rogers in view of Van Der Kerken disclose the device above.
Rogers in view of Van Der Kerken is silent wherein the first arm comprises a lock.
Liou teaches of an analogous connector (the connector of Fig 3; the connector is a wire with a spring portion 8 and is thus considered as being analogous Col 2, lines 32-39) comprising an analogous first arm (81, see Fig 3) wherein the first arm comprises a lock (82 is the bend end of 81 that form as lock as it is used as a stop, see Fig 3 and Col 2, lines 32-39) for the purpose of keeping the first arm in place and preventing it from coming undone when the device is in use (see Fig 3 and 4; Col 2, lines 35-36).


Regarding claim 13, the modified Rogers discloses the dental appliance of claim 12. 
As combined, Liou further discloses wherein the lock (82, see Fig 3; Liou) comprises a portion of the wire that is curved in an opposite direction as one or more of the curved protrusions (82 is a bent portion of the wire in the shape of a hook and is capable of being bent (Fig 3, Col 3, lines 32-36; Liou) such that it is curved in an opposite direction relative to the curved protrusions (44,50 extend from 42 of 150,40, and 150 of 150,40 on the left and right sides of 20 extends from spine 42 see Fig 2A; Rogers)) such that the lock is retained in one or more of the of the gaps (hook 82 of Liou as modified to be part of the first arms is capable of being disposed partially and retained  in one of the open gaps 158 of 150,40 on the left and right sides of 20 as 82 is bent about 150 of adjustment member 150,40 when the device is assembled and in use; Rogers in view of Van Der Kerken in view of Liou).  

Regarding claim 14, the modified Rogers disclose the dental appliance of claim 12.
The modified Rogers further discloses wherein the attachment member (150,40 of 20, see Fig 2A; Rogers) is indirectly coupled to the upper teeth (150,40 is indirectly coupled to the upper teeth via 20 when assembled, see Fig 2A; Rogers).    

Regarding claim 15, the modified Rogers disclose the dental appliance of claim 12.
.  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2014/0230829 A1), in view of Van Der Kerken (US 8,047,845 B2), in view of Liou (US 6,273,713 B1), in view of Collins (US 5,645,423).

Regarding claim 16, Rogers in view of Collins disclose the dental appliance of claim 15.
Although Rogers in view of Collins further disclose wherein the at least one sheaths is configured to be to one or more of the lower teeth of the user (130,40 is coupled to lower bite plate 30 via 44,50 where 30 is configured to couple to the lower teeth, see Fig 2A and [0090]), Rogers in view of Van Der Kerken in view of Liou do not explicitly disclose wherein the coupling to one or more of the lower teeth of the user is via at least one of an orthodontic base or orthodontic bracket.  
However, Collins teaches of an analogous device (1, see Fig 4 and Abstract) having an analogous sheath (8b, see Fig 4) that is coupled to an orthodontic base (7b, see Fig 4; Col 2, lines 65-67 to Col 3, lines 1-7) for the purpose of attaching the device to one or more of the lower teeth of the user (see Fig 4; Col 2, lines 65-67 to Col 3, lines 1-7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupling means of the device 

Regarding claim 17, the modified Rogers disclose the dental appliance of claim 12.
Although the modified Rogers further discloses wherein the adjustment member (150,40; Rogers) is coupled to one or more of the upper teeth (150,40 is coupled to upper bite plate 20 via 44,50 where 20 is configured to couple to the upper teeth, see Fig 2A and [0090]; Rogers), Rogers in view of Van Der Kerken in view of Liou do not explicitly disclose wherein the coupling means to one or more of the upper teeth is at least one of an orthodontic base or an orthodontic bracket.
However, Collins teaches of an analogous device (1, see Fig 4 and Abstract) having an analogous adjustment member (8a,9 , see Fig 4; Col 3, lines 21-24) that is coupled to an orthodontic base (7a, see Fig 4; Col 2, lines 65-67 to Col 3, lines 1-7) for the purpose of attaching the device to one or more of the upper teeth of the user (see Fig 4; Col 2, lines 65-67 to Col 3, lines 1-7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupling means of the device disclosed by the modified Rogers with the coupling means of the device taught by Collins, in order to enable the dental appliance be used in a fixed application (Col 1, lines 65-67 and Col 2, lines 1-4) thus further enhancing user compliance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0307511 A1, US 2013/0014765 A1, US 3,618,214, and US 6,273,713 B1 are considered as being pertinent because they all relate to an analogous dental appliance. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/BRANT T BENNETT/               Examiner, Art Unit 3786         


/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786